Title: From Thomas Jefferson to Benjamin Rush, 14 December 1800
From: Jefferson, Thomas
To: Rush, Benjamin



Dear Sir
Washington Dec. 14. 1800.

I have duly recieved your favor of the 2d. inst. and the melon seeds accompanying it. I shall certainly cherish them, and try whether the climate of Monticello can preserve them without degeneracy. the arrival of Genl. Davie here with the treaty is our only news. mr Elsworth is gone to England, and returns again to France to pass the winter in it’s Southern parts for his health. notwithstanding the annihilation of the Pensylvania vote, the Republicans seem to have obtained a majority of 8. in the late election. if so the vessel of the Union will be put on her republican tack, and shew us how she works on that. my respects to mrs Rush; to yourself friendly & affectionate salutations.

Th: Jefferson

